DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,236 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claim 1 of the current application include broader limitations of the independent claim 1 of the U.S. Patent No 10,939,236 B1.
However, claim 1 of the U.S. Patent No 10,939,236 B1 includes “generating an inaccuracy radius around the current location of the client device; prioritizing each geographic feature of the identified plurality of geographic features based on proximity to the current location of the client device, type of geographic feature and popularity of the geographic feature;…the direction comprising a distance and a bearing angle… the confidence level generated based on a geometry type of each prioritized geographic feature and a fraction of the inaccuracy radius that falls within the geometry type of each prioritized geographic feature.”
Nonetheless, the removal of said limitations from claim 1 of the present application made the claim a broader version of claim 1 of U.S. Patent No. 10,939,236 B1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 10,939,236 B1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Montell (US Pat. Pub. No. 2018/0112996) in view of Spears et al (US Pat. Pub. No. 2016/0323711).

Regarding claim 1, Montell discloses a method comprising: retrieving, using one or more processors, a current location of a client device (paragraph 16 discloses providing location to a user is consider as retrieving location); accessing geographic data based on the current location of the client device (paragraph 16 viewing location data); analyzing the geographic data to identify a plurality of geographic features (paragraph 22 and 35); for each geographic feature of the plurality of geographic features, identifying a direction from the current location of the client device (paragraph 27 and 35); returning the direction and the confidence level to the client device (paragraph 38); and based on the direction and confidence level, causing presentation of graphical data on a user interface within the client device (paragraph 39 discloses presentation to the user).  
Montell et al fails to explicitly disclose for each geographic feature of the plurality of geographic features, identifying a direction from the current location of the client device to the respective geographic feature and a confidence level indicating a probability that the current location of the client device is at the direction.  However, in the same field of endeavor, Spears et al discloses for each geographic feature of the plurality of geographic features, identifying a direction from the current location of the client device to the respective geographic feature and a confidence level indicating a (see at least paragraph 53, 220 and 223).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Spears et al into the system of Montell et al for purpose of selection of location based services based on their distance.
Conclusion
The following prior art made of record and not relied upon are cited to show a method, which is considered pertinent to the claimed invention:
Arora et al (US Pat. Pub. No. 20150169573) directed toward an enhancement for a local search engine; identify points of interest that are located near the user
Lv et al (US Pat. Pub. No. 2014/0095510) directed toward method presenting information that corresponds to geographic positions.
Har et al (US Pat. No. 9,430,858) directed toward dynamic cartography mapping system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LITON MIAH/Primary Examiner, Art Unit 2642